Citation Nr: 0622500	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973 and from February 1974 to March 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision.  

Thereafter, the RO assigned an increased rating of 10 percent 
for service-connected bilateral hearing loss, effective on 
July 13, 2005.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  

At the hearing, the veteran raised issues of brain tumor and 
lung scarring due to asbestos exposure in service.  The RO 
has not yet adjudicated those matters that are referred back 
to the RO for the appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of his part.  



REMAND

At the outset of this discussion, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  

In a letter dated in April 2006, the RO provided additional 
information about the assignment of disability ratings and 
effective date elements required under Dingess.  

In this case, the veteran is seeking a higher rating for his 
service connected hearing loss.  A review of the records 
reflects that the veteran underwent a VA audiology 
examination in July 2005.  

The Board notes that, following the examination, a 10 percent 
rating was assigned.  The veteran appealed the 10 percent 
rating, claiming his loss was greater.  

In the July 2005 examination report, the examiner noted that 
the "test results carr[ied] only a fair degree of validity" 
and that "records review indicated a fluctuation of hearing 
that [might] be related to the level of response of the 
claimant."  

Further, the veteran testified that he had ear drainage 
problems and loss of equilibrium related to his service-
connected disability.  The veteran testified that he was 
forced to quit his job as a forklift operator because of his 
disability.  

Also, the recent VA medical evidence dated in February 2006 
reflects complaints of ear pain with and a history of fibrous 
dysplasia of the right temporal bone with otitis media and 
tube placement.  It was noted that the veteran had no 
continued difficulty with the right ear hearing; however, an 
audiogram was ordered to discern whether hearing loss was 
conductive or sensorineural in nature.  

In this regard, the Board finds that additional evidentiary 
development is needed in order to obtain an accurate picture 
of the veteran's current level of hearing loss disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake to ensure 
that the veteran has been appropriately 
notified, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
severity of the veteran's bilateral 
hearing disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the audiologist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination is to be 
conducted by a state-licensed audiologist 
and must include a controlled speech 
discrimination test (specifically, the 
Maryland CNC recording) and a pure tone 
audiometry test in a sound isolated 
booth.  The audiologist is to comment on 
the reliability of the test results.  
Adequate reasons and bases are to be 
provided for any opinion rendered.  

2.  When all of the requested actions have 
been completed, undertake any other 
indicated development, and then adjudicate 
the veteran's claim in light of the 
additional evidence of record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


